internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-111155-02 date date legend x state d1 t1 t2 t3 d2 d3 dear this responds to a letter dated date together with related documents submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x is a corporation of the state which elected to be treated as a subchapter_s_corporation effective d1 t1 t2 and t3 shareholders of x elected to be treated as qualified subchapter_s trusts qssts effective d1 however the trustee of t1 t2 and t3 failed to make the requisite trust income distributions for the first taxable_year since the qsst elections became effective as a result x’s s election was terminated as of d2 the trustee of t1 t2 and t3 made the trust income distributions at issue on d3 plr-111155-02 x represents that the failure of timely making the requisite trust income distributions was not motivated by tax_avoidance or retroactive tax planning further x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 of the code law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 defines the term qualified_subchapter_s_trust as a_trust - a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current beneficiary the trust shall distribute all its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1362 applies plr-111155-02 under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1_1361-1 of the income_tax regulations provides that if a qsst ceases to meet the income distribution requirement specified in sec_1_1361-1 but continues to meet all of the requirements in sec_1_1361-1 the provisions of sec_1 j will cease to apply as of the first day of the first taxable_year beginning after the first taxable_year in which the trust ceased to meet the income distribution requirement if a corporation’s s election is inadvertently terminated as a result of a_trust ceasing to meet the qsst requirements the corporation may request relief under sec_1362 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequence of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts plr-111155-02 s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions based solely on the facts submitted and the representations made we conclude that x’s subchapter_s_election terminated on d2 when t1 t2 and t3 failed to make the requisite trust income distributions we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 further we conclude that pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 assuming x’s s_corporation_election is valid and not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether t1 t2 and t3 are valid qssts this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being faxed to your authorized representative david r haglund sincerely senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
